520 So. 2d 672 (1988)
Michael D. JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 87-24.
District Court of Appeal of Florida, Fifth District.
February 25, 1988.
*673 James B. Gibson, Public Defender, and Barbara L. Condon, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Kevin Kitpatrick Carson, Asst. Atty. Gen., Daytona Beach, for appellee.
SHARP, Chief Judge.
We vacate Jones' sentence and remand for resentencing because the trial court improperly included 14 points on the scoresheet for "legal constraint" under the guidelines, which increased his presumptive guidelines sentence by one cell. Being on bond for one offense at the time the second offense was committed does not constitute "legal constraint" under Florida Rule of Criminal Procedure 3.701.d.6. See Jaggers v. State, 509 So. 2d 1165 (Fla. 1st DCA 1987); Mize v. State, 495 So. 2d 845 (Fla. 3d DCA 1986).
VACATE SENTENCE; REMAND.
ORFINGER and COWART, JJ., concur.